Securities Act File No. 333-183173 Investment Company Act File No. 811-22733 As filed with the Securities and Exchange Commission on March 28, 2016 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 7 and THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 10 JOHN HANCOCK EXCHANGE-TRADED FUND TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, MA02210 (Address of Principal Executive Offices) (617) 663-3000 Kinga Kapuscinski, Esq. Nicholas J. Kolokithas, Esq. John Hancock Advisers, LLC 601 Congress Street Boston, MA02210 (Name and Address of Agent for Service) Copies to: Christopher P. Harvey, Esq.
